Citation Nr: 0904148	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 
2001, for the grant of service connection for cystic acne, to 
include pseudofolliculitis with scars and hair loss.

2.  Entitlement to recognition of the minor child, K. P., as 
a dependent of the Veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia, acting on behalf of the 
Appeals Management Center; which determined that there was 
clear and unmistakable error in an April 2003, rating 
decision that had granted service connection for cystic acne 
evaluated as noncompensable, effective March 28, 2001.  

The Columbia, South Carolina, RO has jurisdiction over the 
Veteran's claims.  

In March 2006, the Board had remanded several of the 
Veteran's claims for further development.  The issues 
considered in the Board remand were entitlement to service 
connection for pseudofolliculitis; entitlement to service 
connection for hair loss claimed as secondary to service-
connected cystic acne with scars; and entitlement to a higher 
rating for cystic acne with scars, then evaluated as 20 
percent disabling.  

The Board found that the Veteran had submitted a notice of 
disagreement with regard to the issue of entitlement to a 
higher evaluation for cystic acne that a statement of the 
case had to be issued.  In July 2006, the AMC issued a 
statement of the case on that issue.  The Veteran has not 
submitted a substantive appeal, and increased rating issue 
has not been certified to the Board.

In the June 2006 rating determination, the AMC, granted 
service connection for pseudofolliculitis with scars and hair 
loss as part of the cystic acne disability.  

As such, the issues addressed in the previous March 2006 
Board remand have either been fully granted or not properly 
perfected and are no longer before the Board.  

The Veteran appeared before the undersigned at a hearing at 
the RO in December 2008.  A transcript of the hearing is of 
record.  

In June 2008, the Veteran filed a notice of disagreement with 
the August 2007 denial of entitlement to recognition of the 
minor child, K. P., as a dependent of the Veteran.  To date, 
there has been no statement of the case issued with regard to 
this matter.  

The issue of entitlement to recognition of the minor child, 
K. P., as a dependent of the Veteran, is remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

The  Veteran's first formal application for compensation was 
received in June 2002, within one year of the RO's sending of 
a VA Form 21-526 in October 2001, that was sent in response 
to the  Veteran's informal claim that was received on March 
28, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 28, 
2001, for the grant of service connection for cystic acne, to 
include pseudofolliculitis with scars and hair loss, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION


 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The AMC's June 2006 decision finding CUE had the effect of 
replacing the prior final decision that had granted service 
connection as if the prior decision had not been made.  
38 C.F.R. § 3.105(b) (2008).  In essence the June 2006 
decision stands as the decision granting service connection.

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for  Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
Id.  There has been no allegation of prejudice in this case.

All pertinent evidence has been obtained and further 
examinations are not required.  Further assistance in 
substantiating the claim is not required.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 US.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

If a claim for service connection is received more than one 
year after service, the effective date of the grant is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
Thirty-eight C.F.R. § 3.155 provides that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Thirty-eight C.F.R. § 3.158(a) provides that where evidence 
requested in connection with an original claim is not 
furnished within one year of the request, the claim will be 
considered abandoned.  In the case of an abandoned claim, the 
effective date for a subsequent grant of benefits can be no 
earlier than the receipt of the reopened claim after the 
abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996); 
aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

The record contains a May 1993, communication from the  
Veteran's representative, Disabled American  Veterans, in 
which it reported to the VA RO in San Francisco that had 
forwarded a Form S-108 indicating that it had enclosed a Form 
21-22 in favor of Disabled American  Veterans; a Form 21-4138 
(original claim); a certified copy of Discharge; and service 
medical records.  In the remarks section of the form it was 
handwritten that a 21-526 was being solicited from the 
Veteran.  On the 21-4138 statement in support of claim, the 
Veteran indicated that he had cystic acne and several other 
disorders.  

In letter dated July 28, 1993 the RO told the  Veteran that 
while it was in possession of his service medical records, a 
formal application was necessary to process his claim.  The 
RO indicated that it was enclosing a VA Form 21-526, 
Veteran's Application for Compensation and Pension.  The RO 
requested that the Veteran fill it out as completely as 
possible.  It indicated that once it was returned, VA would 
be able to weigh the evidence that had already been sent and 
decide what other documents would be needed for resolution.  
The Veteran was advised that the swiftness of his response 
would work to his favor.  

No further correspondence as it related to any claim for 
service connection was received from the Veteran until March 
28, 2001.  At that time, the Veteran requested help with 
filing a disability claim.  

In response to the Veteran's request, the RO, in an October 
2001 letter, indicated that a review of the Veteran's file 
showed that VA had never received a VA Form 21-526 from the 
Veteran.  The RO enclosed an application and requested that 
he complete and return it.  He returned the application and 
the RO subsequently granted service connection for cystic 
acne with scars in April 2003 and assigned an effective date 
of March 28, 2001.  

In his December 2006 notice of disagreement, the Veteran 
contended that he originally filed an appeal on June 7, 1993, 
complaining of skin problems and was turned down in 1994.  He 
noted that he was asking that the date be corrected and that 
his original date of entitlement be changed to 1993 when he 
filed his first claim.  

The Veteran also forwarded a photocopy of a letter from his 
representative dated June 7, 1993, telling him that it had 
forwarded the VA Form 21-4138, VA Form 21-22, and the 
Veteran's DD 214 to the VA, under the date of May 26, 1993.  
The letter indicated that upon completion of the 
Adjudications Division action and a rating board decision, 
the Veteran would be notified by DAV as well as by VA as to 
the local decision.  

The letter noted that the Veteran needed to complete, date, 
and sign the enclosed VA Form 21-526.  The Veteran was 
requested to return the form to DAV for disposition as soon 
as possible.  

In his September 2007 substantive appeal, the Veteran 
indicated that he did not know what happened to his original 
claim for compensation but that in 1993 he had been assisted 
by the RO in Oakland.  He stated that he completed all 
correspondence at the RO and was informed that it would 
forward all claims forms on his behalf.  He wrote that his 
problems with cystic acne started in boot camp and that he 
had only claimed that one problem (although the May 1993 
communication indicated that the Veteran was claiming other 
disabilities).  He indicated that he should be granted 
compensation because he complied with every VA requirement.  
He stated that he was told in 1994 that his initial claim was 
denied and that he had never been told that his claim was 
incomplete or abandoned.  

The Veteran reported that he applied again in 2002, only 
after his skin problems became unbearable.  He stated that he 
was able to research his skin problems via the Internet, 
something that was not available in 1994.  He thought his 
options were limited back in 1994 when he was informed that 
his claim was denied.  He stated that he would have never 
abandoned his claim as he knew he was always right.  

At his December 2008 hearing, the Veteran reported that he 
had copies of everything that he had submitted.  He said that 
he went to the RO and filled out the necessary paperwork.  He 
reported that a person working there date stamped everything 
and gave him copies of it.  He testified that he thought his 
claim was going to be processed immediately and that he was 
never notified that the RO lacked any paper work.  He stated 
that he simply thought he was denied.  

At the hearing, the Veteran submitted additional evidence 
including an additional photocopy of the June 1993 letter 
from DAV to him.  He also submitted a photocopy of a filled 
out VA Form 21-526, signed by him, with a date stamp of June 
9, 1993, in the box marked "Do not write in this space, VA 
date stamp".  There were no other date stamps on any other 
pages of the photocopied application.  

Analysis

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

The RO clearly sent the Veteran a July 1993 letter telling 
him that it had not received the necessary claim form.  The 
letter was sent to the Veteran's address of record and there 
is no indication that it was returned as undeliverable.  
Hence it is presumed that it was delivered to the Veteran.

The Veteran now contends that he submitted the necessary form 
in June 1993, and has submitted a copy of a claim form dated 
in that month.  The date stamp, however, does not indicate 
that it was placed by a VA entity.  Moreover, it would be 
expected that the Veteran would have responded to the July 
1993 letter by informing the RO or his representative that he 
had submitted the proper paperwork.

The Veteran has provided a somewhat varying history of the 
pertinent events.  At times he seems to have suggested that 
he received notice from the RO in 1994 that his claim had 
been denied.  On other occasions he has said that he received 
no information from that office, but assumed his claim had 
been denied.  He has reported that his new claim was received 
in 2002, while the record shows that it was received in 2001.  
He reported on one occasion that his original claim was filed 
on June 7, 1993, apparently confusing the communication from 
his representative, DAV, with VA.  He has since argued that 
the claim was filed on June 9, 1993.  

The only contemporaneous evidence of record from VA to the 
Veteran is the July 1993 letter from the Oakland RO 
indicating that while it was in possession of the Veteran's 
service medical records, a formal application was necessary 
to process his claim.  The RO indicated that it was enclosing 
a VA Form 21-526, Veteran's Application for Compensation and 
Pension which the Veteran should fill out and return.  

Given the presumption of regularity, the contemporaneous 
record, and the  Veteran's varying recollections 
(understandable given the passage of time), the Board must 
conclude that he did not submit his formal application within 
a year of his informal claim in May 1993 or with a year of 
the July 1993 request from the RO.

Because the application was not received within one year of 
those dates, the proper effective date is the date his new 
claim was received, March 28, 2001.  38 C.F.R. §§ 3.155(a), 
3.158 (2008).


ORDER

An effective date earlier than March 28, 2001, for the grant 
of service connection for cystic acne, to include 
pseudofolliculitis with scars and hair loss, is denied. 


REMAND

In a June 2008 letter, the Veteran indicated that he 
disagreed with the August 2007 decision denying recognition 
of K. P. as a dependent.  This statement meets the 
requirements for a notice of disagreement.  A statement of 
the case has not been issued as it relates to this issue.  
The Board is required to remand the case for issuance of the 
statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of entitlement to recognition of 
the minor child, K. P. as a dependent of 
the Veteran.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


